      Case 4:20-cv-00919 Document 29 Filed on 08/10/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       August 10, 2021
                                                                                      Nathan Ochsner, Clerk
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JACQUELINE S HALLIBURTON,                       §
                                                §
        Plaintiff,                              §
VS.                                             §          CIVIL ACTION NO. 4:20-CV-00919
                                                §
PHH MORTGAGE CORPORATION, et al,                §
                                                §
        Defendants.                             §

                                            ORDER

       The Court has been informed that a Settlement Agreement is pending in this case.

IT IS HEREBY ORDERED that all deadlines and hearings set by the Scheduling Order are

terminated. Parties must file final dismissal papers within 60 days from the date of this order or

appear for a Status Conference scheduled October 15, 2021 at 10:30 a.m.



       It is so ORDERED. 08/10/2021.


                                                 ___________________________________
                                                 The Honorable Alfred H. Bennett
                                                 United States District Judge




1/1
